                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:12-CR-339-D
                                  No. 5:15-CV-358-D
                                  No. 5:19-CV-206-D


ERIC BRANCH,                                    )
                                                )
                            Petitioner,         )
                                                )                       ORDER
                    v.                          )
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                            Respondent.         )

       The court has reviewed the record. The court GRANTS respondent's motion to dismiss

[D.E. 172] and DISMISSES WITHOUT PREJUDICE petitioner's motion to vacate [D.E. 164]. The

court also DISMISSES WITHOUT PREJUDICE petitioner's motion for summary judgment [D.E.

177]. Because petitioner's section 2255 motion is "successive," and he has not received

authorization for the Fourth Circuit to file it, the court lacks jurisdiction to consider his motions.

See, e.g.• 28 U.S.C. § 2255(h); Gonzalez v. Crosby. 545 U.S. 524, 528-38 (2005); Richardson v.

Thomas, 930 F.3d 587, 595-600 (4th Cir. 2019); Moses v. Joyner, 815 F.3d 163, 167-69 (4th Cir.

2016); cf. [D.E. 121, 130, 135, 136, 137, 139, 145, 146, 147, 148, 149, 150, 153, 156, 159, 162, 163,

164, 173, 184, 185, 189]. The court also DENIES a certificate of appealability. See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,484 (2000).

       SO ORDERED. This .l9_ day of July 2020.



                                                           Jhs~.9n~villm
                                                           United States District Judge




            Case 5:12-cr-00339-D Document 191 Filed 07/31/20 Page 1 of 1
